CHARLES J. SCHUCK, Judge,
(concurring note.)
I agree with the conclusion reached in Judge Bland’s opinion to the effect that an award should be denied, but I do so solely on the ground that the testimony taken as a whole failed to sustain claimant’s contention of negligence on the part of the state road commission, and left some doubt as to the real cause of the accident.
I do not agree with the reasons set forth in the opinion upon which the conclusion seems to be premised, as to do so would in my judgment lead to endless confusion, and in effect and in fact be a direct contradiction of the opinions and findings involving many awards heretofore made by the court, approved by the Legislature, and ultimately paid and satisfied. This applies both to shortened procedure awards and claims heard in detail by the court.
The exhaustive opinion written by Judge Kunst in the Perdue claims and filed at the present term, and in which opinion I concurred, fully sets forth my views with reference to ex delicto claims against the state, and I am constrained to follow the line of reasoning therein advanced as indicating the, true intent of the Legislature in creating the court of claims. The Perdue opinion is also, in my judgment, consistent with the former decisions rendered by this court in claims of similar nature.